DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The preliminary amendment of 17 April 2020 amends claim 18 and cancels claims 19 and 20, leaving claims 1-18 pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutaka’714 (JP 2002069714 A) in view of MITSUTAKA’508 (JP 11172508 A).

As to claim 1, Mitsutaka’714 discloses an underside opening for a lower body garment (“PANTS USING SLIDE FASTENER, AND SLIDE FASTENER,” title), the underside opening comprising:
a first closable opening running from below a front center of a waistband of the garment (between 33 and 14);
a second closable opening running from beyond the first closable opening (between 33 and 8),
a zipper track running from below the front center of the waistband (3);
an exterior blocking member traversing the zipper track (at 42 as shown in fig 7), the exterior blocking member being attached to an exterior of the garment and separating the first closable opening from the second closable opening (fig 7); and
an interior blocking member traversing the zipper track (33), the interior blocking member being attached to an interior of the garment opposite the exterior blocking member (see figs),
wherein the zipper track is continuous (fig 5) and includes a first zipper pull on a first side of the exterior blocking member and a second zipper pull on a second side of the exterior blocking member (31 and 32).
Mitsutaka’714 does not disclose the first closable opening running from below a front center of a waistband of the garment down along a crotch area of the garment; the second closable opening running from beyond the first closable opening, through the crotch area, and up toward a rear center of the waistband; the zipper track running from through the crotch area, and up toward the rear center of the waistband.
MITSUTAKA’508 discloses an underside opening for a lower body garment (“PANTS USING SLIDE FASTENER,” title), the underside opening comprising: a first closable opening running from below a front center of a waistband of the garment down along a crotch area of the garment (9); a second closable opening running from beyond the first closable opening, through the crotch area, and up toward a rear center of the waistband (10); a zipper track running from below the front center of the waistband, through the crotch area, and up toward the rear center of the waistband (combination of 13a and 13b).
The only difference between Mitsutaka’714 and Mitsutaka’508 is that Mitsutaka’714’s underside opening ends at the crotch area and Mitsutaka’508’s underside opening extends along/ through the crotch area and up toward a rear center of the waistband.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have extended the underside opening for the purpose of achieving the desired aesthetics, ventilation, coverage, and function.

As to claim 2, Mitsutaka’714 discloses the underside opening according to claim 1, further including an interior flap designed and configured to reversibly cover the zipper track (see annotated fig 7 below).  



As to claim 4, Mitsutaka’714 discloses the underside opening according to claim 3, wherein the interior flap and the exterior flap include curvatures to prevent bunching during normal wear of the garment by a wearer (see figs 1 and 4 which show the flexibility of the pants provides curvatures in the material).  

As to claim 5, Mitsutaka’714 discloses the underside opening according to claim 4, wherein the first zipper pull opens and closes the zipper track along the first closable opening and the second zipper pull opens and closes the zipper track along the second closable opening (fig 5).  

As to claim 6, Mitsutaka’714 does not disclose the underside opening according to claim 5, further including a third zipper pull that opens and closes the zipper track along the second closable opening.  
Mitsutaka’508 teaches a third zipper pull that opens and closes the zipper track along the second closable opening (Mitsutaka’508 discloses four sliders 23a-d on the zipper track).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a third zipper pull for the purpose of selectively 


    PNG
    media_image1.png
    574
    610
    media_image1.png
    Greyscale


As to claim 7, Mitsutaka’714 discloses a pair of pants (“pants,” title) comprising: a first leg opening (fig 1); a second leg opening (fig 1); a waist opening (fig 1); a lowest crotch point (fig 1); a first closable opening running from below a front center of the between 33 and 14); a second closable opening running from beyond the first closable opening (between 33 and 8); a zipper track running along the first closable opening and the second closable opening (3); an exterior blocking member traversing the zipper track (42 as shown in fig 7), the exterior blocking member being attached to an exterior of the pants and separating the first closable opening from the second closable opening (fig 7); and
an interior blocking member traversing the zipper track (33), the interior blocking member being attached to an interior of the Pants opposite the exterior blocking member (see figs),
wherein the zipper track is continuous (fig 5) and includes a first zipper pull on a first side of the exterior blocking member and a second zipper pull on a second side of the exterior blocking member (31 and 32).
Mitsutaka’714 Does not disclose a second closable opening running from beyond the first closable opening, through the lowest crotch point, and up toward a rear center of the waist opening.
MITSUTAKA’508 discloses a pair of pants (“PANTS USING SLIDE FASTENER,” title), comprising a second closable opening running from beyond the first closable opening, through the lowest crotch point, and up toward a rear center of the waist opening (10).
The only difference between Mitsutaka’714 and Mitsutaka’508 is that Mitsutaka’714’s underside opening ends at the crotch point and Mitsutaka’508’s underside opening extends through the crotch point and up toward a rear center of the waistband.


As to claim 8, Mitsutaka’714 discloses an interior flap designed and configured to reversibly cover the zipper track (see annotated fig 7 below).  

As to claim 9, Mitsutaka’714 discloses an exterior flap designed and configured to reversibly cover the zipper track (see annotated fig 7 below).  

As to claim 10, Mitsutaka’714 discloses the interior flap and the exterior flap include curvatures to prevent bunching during normal wear of the pants by a wearer (see figs 1 and 4 which show the flexibility of the pants provides curvatures in the material).  

As to claim 11, Mitsutaka’714 discloses the pants according to claim 10, wherein the first zipper pull opens and closes the zipper track along the first closable opening and the second zipper pull opens and closes the zipper track along the second closable opening (fig 5).  

    PNG
    media_image1.png
    574
    610
    media_image1.png
    Greyscale


As to claim 12, Mitsutaka’714 discloses a closable opening for a crotch area of a garment (“PANTS USING SLIDE FASTENER, AND SLIDE FASTENER,” title) comprising: a single, continuous zipper track running from below a front portion of a waistband of the garment (3), wherein the zipper track has an inner side and an outer side (see figs); an exterior blocking member traversing the outer side of the zipper track (at 42 as shown in fig 7), wherein the exterior blocking member is designed and 
Mitsutaka’714 does not disclose the single, continuous zipper track running from below a front portion of a waistband of the garment, through the crotch area, and up toward a rear portion of the waistband.
MITSUTAKA’508 discloses a closable opening for a crotch area of a garment, comprising a single, continuous zipper track running from below a front portion of a waistband of the garment, through the crotch area, and up toward a rear portion of the waistband. (combination of 13a and 13b).
The only difference between Mitsutaka’714 and Mitsutaka’508 is that Mitsutaka’714’s underside opening ends at the crotch area and Mitsutaka’508’s underside opening extends through the crotch are and up toward a rear center of the waistband.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have extended the underside opening for the purpose of achieving the desired aesthetics, ventilation, coverage, and function.



As to claim 14, Mitsutaka’714 discloses an exterior flap designed and configured to reversibly cover the zipper track (see annotated fig 7 below).  

As to claim 15, Mitsutaka’714 discloses the interior flap and the exterior flap include curvatures to prevent bunching during normal wear of the garment by a wearer (see figs 1 and 4 which show the flexibility of the pants provides curvatures in the material).  

As to claim 16, Mitsutaka’714 discloses the closable opening according to claim 13, wherein the interior flap is connected to the interior blocking member (all of the component parts of the pants are connected directly or indirectly to one another).  

As to claim 17, Mitsutaka’714 discloses the closable opening according to claim 16, wherein the exterior flap is connected to the exterior blocking member (all of the component parts of the pants are connected directly or indirectly to one another).  

As to claim 18, Mitsutaka’714 discloses the closable opening according to claims 12, wherein the first zipper pull closes the zipper track when moving away from the exterior blocking member and the second zipper pull closes the zipper track when moving away from the exterior blocking member (fig 5).

    PNG
    media_image1.png
    574
    610
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar zippered crotch openings on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732